        Case 1:18-cv-10225-MLW Document 444 Filed 12/26/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )        No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

        RESPONDENTS’ REPORT REGARDING DECEMBER 24, 2019 ORDER

       On December 24, 2019, the Court entered a temporary restraining order requiring that

Respondents: (1) release Mr. Kim from custody; and (2) report by 10:00 am on December 26,

2019, whether they consent to an extension of this temporary restraining order to at least January

17, 2020. Respondents report as follows:

       1. Without waiving any arguments set forth in Respondents’ opposition to Petitioners’

           motion for interim release (ECF No. 442), and in Respondents’ filings related to

           Petitioners’ motion for order to show cause (ECF Nos. 318, 360, 377), Respondents

           agree to an extension of the temporary restraining order (ECF No. 443) until January

           17, 2020.

       2. Respondents will reschedule Mr. Kim’s removal for a date after January 17, 2020.

Respectfully Submitted,

JOSEPH H. HUNT
Assistant Attorney General
        Case 1:18-cv-10225-MLW Document 444 Filed 12/26/19 Page 2 of 2



WILLIAM C. PEACHEY
Director

T. MONIQUE PEOPLES
Senior Litigation Counsel

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents




                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                      /s/ Mary L. Larakers
                                                      Mary L. Larakers
Dated: December 26, 2019                              Trial Attorney
